Citation Nr: 1723432	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  14-07 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for multiple myeloma, to include as due to contaminated water exposure at Camp Lejeune, North Carolina.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel

INTRODUCTION

The Veteran served on active duty from June 1960 to December 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In a February 2014 Substantive Appeal on a VA Form 9 the Veteran requested a hearing before a Veterans Law Judge.  In an August 2016 statement the Veteran withdrew his request for a hearing. 

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman based on interpretation of law of general application reflected in recent amendments to VA regulations.  Effective March 14, 2017, 38 C.F.R. §§ 3.307 and 3.309 were amended to add eight diseases to the list of diseases associated with contaminants present in the water supply at U.S. Marine Corps Base Camp Lejeune, North Carolina, from August 1, 1953, to December 31, 1987.  82 Fed. Reg. 4173 (January 13, 2017).  The undersigned is granting the motion and advancing the appeal on the docket based upon the interpretation of law of general application affecting claims for benefits related to exposure to contaminated water at Camp Lejeune.  38 C.F.R. § 20.900(c).


FINDINGS OF FACT

1.  The Veteran had service of at least 30 days at Camp Lejeune during the periods from June 1961 to May 1962, July 1962 to November 1962, and February 1964 to December 1964.

2.  Subsequent to service the Veteran was diagnosed with multiple myeloma.

3.  The Veteran's multiple myeloma manifested to a degree of 10 percent or more at a time after service.

CONCLUSION OF LAW

The criteria for service connection for multiple myeloma have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016); 82 Fed. Reg. 4173-4185 (January 13, 2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he developed multiple myeloma as a result of his exposure to contaminants in the water supply while stationed at the U.S. Marine Base at Camp Lejeune. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In addition, certain diseases may be presumed to have been incurred or aggravated during service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Effective March 14, 2017, VA amended 38 C.F.R. §§ 3.307 and 3.309 providing a presumption of service connection for certain diseases based on exposure to contaminants present in the water supply at Camp Lejeune.  The amendment defines "contaminants in the water supply" as the volatile organic compounds trichloroethylene (TCE), perchloroethylene (PCE), benzene and vinyl chloride that were in the on-base water-supply systems located at United States Marine Corps Base Camp Lejeune, during the period beginning on August 1, 1953, and ending on December 31, 1987.  In order to qualify for presumptive service connection under these provisions, there must be evidence of: (1) a diagnosis of one of the enumerated diseases under the new provision 38 C.F.R. § 3.309 (f), (i.e., kidney cancer, liver cancer, non-Hodgkin's lymphoma, adult leukemia, multiple myeloma, Parkinson's disease, aplastic anemia and other myelodysplastic syndromes, and bladder cancer), if manifest to a degree of 10 percent or more at any time after service; and (2) service of at least 30 days (consecutive or nonconsecutive) at Camp Lejeune during the period beginning on August 1, 1953, and ending on December 31, 1987.  The rulemaking applies to claims received by or pending before VA on or after March 14, 2017.  See 82 Fed. Reg. 4173-4185 (January 13, 2017); VA M-21-1 Adjudication Manual, Part IV, Subpart ii, Chapter 2, Section C.6.a. (revised March 14, 2017). 

The Veteran was afforded a VA examination in October 2010.  The examiner noted that the Veteran was first diagnosed with multiple myeloma in September 2009.  The Veteran had a bone marrow biopsy in September 2009 and a follow-up bone marrow in November 2009.  He was continued on intermittent cycles of chemotherapy and then in March 2010 had stem cell harvesting and then underwent stem cell transplant in April 2010.  At the time of the examination the Veteran was treated with oral maintenance therapy.  The examiner diagnosed the Veteran with multiple myeloma and status post autologous stem cell transplant and multiple cycles of chemotherapy on maintenance therapy.  

A VA medical opinion was obtained in November 2013.  The examiner noted that the Veteran was diagnosed with multiple myeloma in partial remission status post stem cell transplant.  

As there is no diagnostic code for multiple myeloma, the disability is rated by analogy under the schedule of ratings for hemic and lymphatic systems.  38 C.F.R. § 4.27, The RO determined that the most closely analogous diagnostic code was 38 C.F.R. § 4.117, Diagnostic Code 7709 for Hodgkin's disease.  Pursuant to 38 C.F.R. § 4.117, Diagnostic Code 7709, Hodgkin's disease with active disease or during a treatment phase is evaluated as 100 percent disabling.

Military personnel records confirm that the Veteran served, during his active duty service, for at least 30 days during the period from June 1961 to May 1962 (minus 15 days of leave), July 1962 to November 1962 (minus 45 days of leave), and February 1964 to December 1964 at the U.S. Marine Corps Base at Camp Lejeune, North Carolina.  

Entitlement to service connection for multiple myeloma is warranted.  At a point after separation from service the Veteran was diagnosed with multiple myeloma, an enumerated disease identified as presumptively due to contaminated water at Camp Lejeune.  The Veteran's multiple myeloma was treated with chemotherapy and stem cell transplant and, therefore, manifested to a degree of 10 percent or more at a time after service.  Finally, the Veteran had service of at least 30 days at Camp Lejeune during the enumerated period.  Therefore, service connection for multiple myeloma due to exposure to contaminated water at Camp Lejeune is granted.


ORDER

Service connection for multiple myeloma, as due to contaminated water exposure at Camp Lejeune, North Carolina, is granted.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


